Order entered January 20, 2020




                                               In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                        No. 05-19-01264-CV

                         MACY’S RETAIL HOLDINGS, INC., Appellant

                                                 V.

                                 AUDON BENAVIDES, Appellee

                         On Appeal from the 134th Judicial District Court
                                      Dallas County, Texas
                              Trial Court Cause No. DC-18-10796

                                             ORDER
           Before the Court is the December 27, 2019 request of court reporter Terri Etekochay for

an extension of time to file the reporter’s record. We GRANT the request and extend the time to

January 3, 2020. We DIRECT the Clerk of this Court to send a copy of this order to Tina

Thompson, Official Court Reporter for the 134th Judicial District Court; Ms. Etekochay; and, all

parties.


                                                        /s/   ROBERT D. BURNS, III
                                                              CHIEF JUSTICE